Citation Nr: 0335454	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from August 1968 to August 1971.  The appellant also had 
additional service in the Puerto Rico Army National Guard 
from May 1978 to June 1995, to include a period of active 
duty from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 determination by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The appellant maintains that he sustained an injury to his 
cervical spine on June 4, 1993, while on active duty with the 
Puerto Rico National Guard.  

A June 4, 1993, emergency room record from State Insurance 
Fund notes that the appellant, an employee of the Puerto Rico 
National Guard, was seen for a cervical sprain.  An August 
1993 letter from the Puerto Rico Army National Guard notes 
that the appellant "participated in counter-crime National 
Guard Operations proposed by the Honorable Governor (of 
Puerto Rico) and had an accident in performing (his) military 
duties because of which (he) is reported to the State 
Insurance Fund until the doctor releases (him)."  
Thereafter, by executive order of the governor, the appellant 
was placed on state military leave.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  The term "active military service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a).  It is not clear from the 
current record whether any service performed by those 
assigned to the National Guard unit activated by the 
Commonwealth of Puerto Rico for counter-crime operations may 
be considered to have been active service for purposes of 
establishing entitlement to VA benefits.  Before a decision 
can be entered in this case, it must be determined whether 
the appellant's National Guard service was active military 
service as defined in the statute controlling entitlement to 
VA benefits.

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action: 

1.  The RO should contact the appropriate 
office of the Puerto Rico National Guard 
and obtain copies of the orders wherein 
the appellant's National Guard unit was 
activated for counter-crime operations in 
June 1993.  In particular, the RO should 
determine whether that activation was 
authorized under the provisions of Title 
10 or Title 32 of the United States Code.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




